                 Case 1:18-cv-02245-SAG Document 63 Filed 04/14/20 Page 1 of 1
                                         LOCHNER LAW FIRM, P.C.
                                                        91 MAIN STREET
TODD D. LOCHNER                                    ANNAPOLIS, MARYLAND 21401                      TLOCHNER@BOATINGLAW.COM
GREGORY R. SINGER                                                                                   GSINGER@BOATINGLAW.COM
EUGENE E. SAMARIN                         PHONE (443) 716-4400 | FACSIMILE (443) 716-4405         ESAMARIN@BOATINGLAW.COM
MELAINA D. HAISFIELD (OF COUNSEL)*                    WWW.BOATINGLAW.COM                         MHAISFIELD@BOATINGLAW.COM



                                                      April 14, 2020
      FILED VIA CM/ECF
      The Honorable Stephanie A. Gallagher
      United States District Court for the District of Maryland
      101 West Lombard Street
      Baltimore, Maryland 21201

               Re: Adams v. Sokol
               Case No.: 1:18-cv-02245-GLR
               Our No.: 15-149-01

      Dear Hon. Stephanie A. Gallagher,

               This joint letter is a response to your order for status update (ECF #62).

              At this time, the parties are contemplating another mediation of the case, however due to
      the COVID 19 situation, this is placed on hold. Parties currently reside in Florida and New York,
      thus travel would be difficult at this time and is not advisable by the Maryland Department of
      Health. Counsel will update the Court once the state of emergency is lifted and travel
      arrangements can be made.

              Further, the joint vessel inspection has not yet occurred, due to the current owner of the
      vessel avoiding service and due to limitation placed by the COVID 19 epidemic. Counsel have
      discussed the matter and have agreed that Plaintiff may conduct the inspection, at their earliest
      available time. Counsel will work together to accommodate each other’s schedule. The
      inspection is not currently scheduled. Plaintiff requests that the court extend the discovery
      deadline, regarding the vessel inspection only, until June 15, 2020.


              /S/ Eugene E. Samarin                                       /S/ Rob O’Brien
              Eugene E. Samarin, Esq. (# 19612)                           Robert O’Brien, Esq. (#00003)
              Todd D. Lochner, Esq. (# 25691)                             Bryant S. Green, Esq. (#19752)
              Lochner law Firm, P.C.                                      Niles, Barton & Wilmer, LLP
              91 Main Street, 4th Floor                                   111 S. Calvert Street, Suite 1400
              Annapolis, Maryland 21401                                   Baltimore, MD 21202
              (410) 716-4400                                              (410) 783-6300
              tlochner@boatinglaw.com                                     rpobrien@nilesbarton.com
              esamarin@boatinglaw.com                                     bsgreen@nilesbarton.com

              Counsel for Plaintiff Adams                                 Counsel for Defendant Sokol

      cc: All counsel of record (Via CM/ECF only)

      * Barred in Florida, Texas and District of Columbia
